UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7216


MARK A. GRETHEN,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,    Director,     Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00698-RBS-DEM)


Submitted:   March 27, 2015                 Decided:   April 7, 2015


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark A. Grethen, Appellant Pro Se.        John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark A. Grethen seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                             The order is

not    appealable       unless    a   circuit      justice      or    judge    issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability      will    not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies         this    standard    by

demonstrating         that     reasonable       jurists   would        find    that     the

district       court’s      assessment    of    the   constitutional          claims     is

debatable      or     wrong.      Slack   v.     McDaniel,      529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Grethen has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3